Exhibit 10.38

XENOPORT, INC.

October 1, 2015

Ronald W. Barrett, PhD

 

Re: Transition and Consulting Agreement

Dear Ron:

This letter sets forth the terms of the transition and consulting agreement (the
“Agreement”) that XenoPort, Inc. (the “Company”) is extending to you.

1. Transition Date. You resigned as Chief Executive Officer of the Company and
from all positions you hold on the Company’s Board of Directors (the “Board”),
and the Company hereby accepts such resignations effective as of September 29,
2015 (the “CEO Resignation Date”); however, you will remain an employee of the
Company until October 1, 2015 (the “Transition Date”), at which time your
employment with the Company will terminate in all capacities. After the
Transition Date, you will cease to hold any offices or positions with the
Company except as otherwise provided herein.

2. Accrued Salary and Paid Time Off. The Company will pay you all accrued salary
and all accrued and unused flexible time off (“FTO”) earned through the
Transition Date, subject to applicable payroll deductions and withholdings. You
are entitled to these payments regardless of whether or not you sign this
Agreement.

3. Expense Reimbursement. You agree that, within thirty (30) days after the
Transition Date, you will submit to the Company your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Transition Date, if any, for which you seek reimbursement. The Company will
reimburse you for these expenses pursuant to its regular business practice.

4. Health Insurance. You will cease to be eligible to participate in any of the
Company’s benefit plans or programs after the Transition Date; however, to the
extent provided by the federal COBRA law or, if applicable, state insurance laws
(collectively, “COBRA”), and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
after the Transition Date at your own expense (subject to the severance benefit
provisions set forth below). Later, you may be able to convert to an individual
policy through the provider of the Company’s health insurance, if you wish. You
will be provided with a separate notice further describing your rights and
obligations under COBRA on or after the Transition Date.

5. Severance Benefits. If you (i) return this fully-executed Agreement to the
Company within twenty-one (21) days after you receive it, and allow the
Agreement to become fully-effective and non-revocable by its terms, and
(ii) remain in compliance with your continuing obligations to the Company
(including under this Agreement and the agreements incorporated



--------------------------------------------------------------------------------

Ronald W. Barrett

October 1, 2015

Page 2

 

herein by reference) (collectively, the “Severance Conditions”), the Company
will treat your exit from the Company as a “Qualifying Termination” pursuant to
your Severance Rights Agreement with the Company dated February 9, 2012 (the
“Severance Rights Agreement”, a copy of which is attached as Exhibit A and
incorporated herein by reference) and provide you with the severance benefits
described below.

(a) Baseline Severance. After the Transition Date, the Company will provide you
with the severance benefits (the “Baseline Severance Package”) set forth in
Section 3 (Severance – No Change of Control) of the Severance Rights Agreement,
subject to the same payment timing and other terms and conditions set forth in
the Severance Rights Agreement.

(b) Enhanced Severance Benefits Upon a Change of Control. If (i) within six
(6) months after the CEO Resignation Date (regardless of whether or not you are
an active consultant to the Company at that time), the Company enters into a
definitive agreement which, upon consummation, would constitute a Change of
Control (as defined in the Severance Rights Agreement), and (ii) a Change of
Control subsequently results from such agreement, then, provided you remain in
compliance with your continuing obligations to the Company, the Company will
provide you with the enhanced severance benefits (the “Enhanced Severance
Package”) set forth in Section 4 (Severance – Change of Control Period) of the
Severance Rights Agreement. Any severance pay or benefits provided to you
pursuant to Section 5(a) of this Agreement prior to the date of a Change of
Control shall be applied to reduce your entitlements under this provision. (For
avoidance of doubt, nothing in Section 4(e) (Vesting Acceleration) of the
Severance Rights Agreement alters or amends any accelerated vesting benefits
available to you with respect to any outstanding stock options or other equity
awards you received from the Company (including but not limited to Restricted
Stock Unit awards) (collectively, the “Equity Awards”) pursuant to the terms of
the plan documents and agreements applicable to those Equity Awards.)

(c) Extended Exercise Period. To enable you to secure the benefits of the
Enhanced Severance Package as well as other Change of Control benefits being
made available to you under this Agreement, the Company will extend the exercise
period applicable to the equity awards you currently hold (the “Equity Awards”),
if necessary, so that each Equity Award shall remain exercisable until the later
of (i) its original exercise period as provided in the Equity Awards and
(ii) the date that is six (6) months after the CEO Resignation Date (the
“Extended Exercise Period”). As a result of this Extended Exercise Period, any
stock options held by you which are incentive stock options shall be converted
to non-qualified stock options to the extent required by law. Except as provided
herein, the Company makes no representations or assurances regarding the impact
of the Extended Exercise Period on the Equity Awards, and you are hereby advised
to consult with your own financial or tax advisors about such matters.

6. Consulting Agreement. As part of this Agreement, the Company will retain you
as a consultant immediately after the Transition Date, and you agree to serve as
a consultant to the Company, on the terms set forth below. (Notwithstanding the
foregoing, the consulting relationship will immediate lapse and terminate if the
Severance Conditions are not timely met.)



--------------------------------------------------------------------------------

Ronald W. Barrett

October 1, 2015

Page 3

 

(a) Consulting Period. You will serve as a consultant for a twelve (12) month
period commencing immediately after the Transition Date (the “Consulting
Period”), subject to the early termination provisions set forth in
Section 6(g)(i) below. The parties may, in their sole discretion negotiate an
extension of the Consulting Period on mutually acceptable terms, provided,
however, that any such extension must be memorialized in a written agreement
signed by the parties to be effective.

(b) Consulting Services. As a consultant, you shall assist the Company by
performing services within your area of expertise as may be reasonably requested
by the Company’s Chief Executive Officer (the “CEO”) or a duly authorized member
of the Board from time to time (collectively, the “Consulting Services”),
including (but not limited to) assisting with regulatory and business matters
related to HORIZANT, and assisting in the Company’s efforts to explore and
consummate a transaction with respect to its XP23829 product candidate. You
agree to exercise the highest degree of professionalism and utilize your
expertise and creative talents in performing the Consulting Services. You agree
to make yourself available to perform the Consulting Services for up to a
maximum of thirty-four (34) hours per month. You will perform the Consulting
Services remotely (from your home or outside office) unless otherwise
specifically requested or permitted by the CEO or Board in writing.

(c) Independent Contractor Relationship. Your relationship with the Company
during the Consulting Period will be that of an independent contractor only.
Nothing in this Agreement is intended, or should be construed, to create a
partnership, agency, joint venture or employment relationship with the Company
after the Transition Date. As an independent contractor, you will not be
entitled to any of the benefits which the Company may make available to its
employees generally, and you shall be solely responsible for, and shall comply
at your own expense with all applicable provisions of workers’ compensation
laws, unemployment compensation laws, federal Social Security law, the Fair
Labor Standards Act, federal, state and local income tax laws, and all other
applicable federal, state and local laws, regulations and codes relating to
terms and conditions of employment required to be fulfilled by employers and
independent contractors. During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided in this Agreement. You will have no authority to bind the Company to
any contractual obligations, whether written, oral or implied, except with the
written authorization of the Company’s CEO or the Board; and you agree not to
represent to anyone that you have such authority. You agree not to represent or
purport to represent the Company in any manner whatsoever to any third party
unless authorized by the Company, in writing, to do so.

(d) Compensation. You will be compensated for the Consulting Services through
the cash compensation and vesting benefits described below.

(i) Fees. The Company will pay you fees for the Consulting Services (the “Fees”)
in the total amount of $103,430 for the entirety of the anticipated 12-month
Consulting Period, to be paid in equal monthly installments (prorated for any
partial month of service), on or before the last day of each full month of the
Consulting Period. The Company shall pay the Fees without withholdings or
deductions and shall report such compensation by filing a Form 1099-MISC with
the Internal Revenue Service as required by law. You shall be responsible for
paying



--------------------------------------------------------------------------------

Ronald W. Barrett

October 1, 2015

Page 4

 

all taxes of any nature whatsoever arising from or relating to the Fees and any
other compensation paid to you under this Agreement, including, without
limitation, any federal, state and/or local taxes. You hereby indemnify and hold
harmless the Company from and against any taxes, penalties, or interest that may
be imposed on you by any governmental authority arising from or relating to the
Fees or any other compensation provided to you for your Consulting Services.

(ii) Vesting. Your unvested Equity Awards will continue to vest during the
Consulting Period on the same terms and conditions set forth in the agreements
and plan documents governing the Equity Awards (collectively, the “Equity Award
Agreements”); provided, however, that: (1) you shall not be entitled to receive
accelerated vesting upon a termination of your consultancy for “Good Reason” (as
defined in the Equity Award Agreements); and (2) your eligibility for vesting
acceleration in connection with a termination of your consultancy for Cause
shall be determined in accordance with Section 6(g)(iii) of this Agreement and
the Cause definition contained herein.

(iii) Expense Reimbursement. The Company will reimburse you for all documented
business expenses reasonably incurred by you in performing the Consulting
Services pursuant to the Company’s regular business practice. You agree to
submit your expense reimbursement statements in a timely fashion, and to submit
a final expense reimbursement statement not later than thirty (30) days after
the end of the Consulting Period.

(e) Proprietary Information and Inventions. You agree that, during the
Consulting Period and thereafter, you will not use or disclose, in any manner
that is not authorized by the Company or essential to the performance of the
Consulting Services, any confidential or proprietary information or materials of
the Company that you obtain or develop in the course of performing the
Consulting Services. Any and all work product you create in the course of
performing the Consulting Services will be the sole and exclusive property of
the Company. You hereby assign to the Company all right, title and interest in
all inventions, techniques, processes, materials and other intellectual property
developed in the course of performing the Consulting Services. You further
acknowledge and reaffirm your continuing obligations, both during the Consulting
Period and thereafter, under your Employee Proprietary Information Agreement
with the Company dated August 2, 1999 (the “Proprietary Information Agreement”),
a copy of which is attached hereto as Exhibit B and incorporated herein by
reference.

(f) Other Work Activities. During the Consulting Period, you may engage in other
employment, consulting or other work relationships and activities in addition to
your continuing obligations to the Company as long as such relationships and
activities do not compete with the business activities of the Company, or
unreasonably interfere with your obligations to the Company or create an actual
or apparent conflict of interest, each as determined by the Board in its sole
discretion. In order to protect the trade secrets and confidential and
proprietary information of the Company and to avoid any actual or apparent
conflict of interest, you further agree that, during the Consulting Period, you
will notify the Company, in writing, before you commence employment or accept a
board position with any outside business entity.



--------------------------------------------------------------------------------

Ronald W. Barrett

October 1, 2015

Page 5

 

(g) Early Termination; Post-Termination Rights.

(i) Early Termination. Your consultancy with the Company will automatically end
on the last day of the scheduled Consulting Period. The Consulting Period may be
early terminated (prior to the expiration of the scheduled 12-month term):
(1) at any time, upon mutual written consent of the parties; (2) by you, for any
or no reason, upon thirty (30) days advance written notice to the Company; or
(3) by the Company for Cause, effective upon written notice to you.

(ii) Cause Defined. For purposes of this Agreement, “Cause” for the Company to
early terminate your consultancy means: (A) any act of personal dishonesty by
you in connection with your continuing duties and relationship with the Company
which is intended to result in your own substantial personal enrichment;
(B) your conviction or plea of nolo contendere to a felony; (C) any willful act
by you that constitutes gross misconduct and that is injurious to the Company;
or (D) your failure to perform your Consulting Services in a reasonably
satisfactory manner or your material breach of any of your continuing
obligations to the Company under this Agreement (including, without limitation,
your Proprietary Information Agreement incorporated herein by reference) which
failure or breach, if reasonably susceptible of cure, continues for more than
ten (10) days after the Company issues you written notice to cure.

(iii) Post-Termination Rights; Accelerated Vesting Upon a Double Trigger Event.
Upon the termination of the Consulting Period for any reason, you shall be
entitled to receive all compensation earned and payable for your services
through the Consulting End Date, as well as reimbursement of all documented and
reimbursable expenses incurred through the Consulting End Date. You will not be
entitled to any further compensation or benefits from the Company after the
Consulting End Date; provided, however, that (1) if your consultancy is
terminated by the Company without Cause on or after a Change of Control that
occurs during the Consulting Period (a “Double Trigger Event”), and (2) you
provide the Company with a full general release of claims in substantially the
form attached hereto as Exhibit C (the “Post-Consulting Period Release”) within
ten (10) business days after the Consulting End Date, your then-outstanding
unvested Equity Awards (including all service-based and performance-based Equity
Awards) will vest in full effective as of the later of the day immediately prior
to the Change of Control or the Consulting End Date.

7. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive any
additional compensation, severance (including but not limited to under the
Severance Agreement) or benefits on or after the Transition Date, with the
exception of any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account). By way of example, you
acknowledge that you have not earned and are not owed any equity interests or
vesting, bonus, incentive compensation, commissions or severance, and that you
will not continue to vest in or earn any additional equity interests, bonus,
incentive compensation, commissions or severance after the Transition Date.



--------------------------------------------------------------------------------

Ronald W. Barrett

October 1, 2015

Page 6

 

8. Return of Company Property.

(a) General Obligations. By no later than October 31, 2015 and excluding the
Consulting Materials (defined below), you shall return to the Company all
Company documents (and all copies thereof) and other Company property in your
possession or control, including but not limited to Company files, notes,
correspondence, e-mail or other electronically stored information, financial and
operational information, customer lists and contact information, technical
design or systems information, product and services information, research and
development information, drawings, records, plans, forecasts, reports, payroll
information, spreadsheets, studies, analyses, compilations of data, proposals,
agreements, sales and marketing information, personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including but not limited to computers,
laptops, facsimile machines, mobile telephones, handheld devices, tablets and
servers), credit cards, entry cards, identification badges, keys and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part
and in any medium), without retaining any copy, reproduction or embodiment of
any such information in any form. You agree that you will make a diligent search
to locate any such documents, property and information within the timeframe
referenced above. In addition, if you have used any personally-owned computer,
server or e-mail system to receive, store, review, prepare or transmit any
confidential or proprietary data, materials or information of the Company, then
on or before October 31, 2015 and excluding the Consulting Materials, you must
provide the Company with a computer-useable copy of such information and then
permanently delete and expunge such confidential or proprietary information from
those systems without retaining any copies, reproductions or embodiments (in
whole or in part); and you agree to provide the Company reasonable access to
your system, as requested, to verify that the necessary copying and deletion is
done. Your timely compliance with the provisions of this Section 8(a) is a
precondition to your receipt of the severance benefits provided hereunder.

(b) Consulting Materials. You shall be entitled to temporarily retain all
Company documents and other Company property in your possession or control that
the Company expressly authorizes you in writing to retain in order to perform
the Consulting Services (collectively, the “Consulting Materials”); provided,
however, that you agree to return all Consulting Materials to the Company at the
end of the Consulting Period or upon the Company’s earlier request, without
retaining any copies, reproductions or embodiments (in whole or in part). If you
used any personally-owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any confidential or proprietary data, materials or
information of the Company in connection with your performance of the Consulting
Services, then within (30) days after Consulting End Date, you must provide the
Company with a computer-useable copy of such information and then permanently
delete and expunge such confidential or proprietary information from those
systems without retaining any copies, reproductions or embodiments (in whole or
in part); and you agree to provide the Company reasonable access to your system,
as requested, to verify that the necessary copying and deletion is done.

9. Nondisparagement. You agree not to disparage the Company, and the Company’s
officers, directors, employees, attorneys, shareholders, parents, subsidiaries,
agents and affiliates,



--------------------------------------------------------------------------------

Ronald W. Barrett

October 1, 2015

Page 7

 

in any manner likely to be harmful to them or their business, business
reputation or personal reputation; provided that you may respond accurately and
fully to any request for information if required by legal process or in
connection with a government investigation.

10. Non-Interference. During the Consulting Period and for twelve (12) months
thereafter, you agree that you will not directly or indirectly by any means
(including but not limited to acting by or through any other person or entity)
solicit, induce or attempt to solicit or induce any employee, independent
contractor, consultant or service provider of the Company to terminate or breach
any his, her or its employment, contractual or other business relationship with
the Company.

11. Communications. Except as otherwise authorized or required by this
Agreement, any statements or disclosures made by either party to communicate
your change in status (including the reasons for your departure from the
Company) shall be consistent with the text attached hereto as Exhibit D (the
“Statement”) as well as the parties’ other obligations under this Agreement
(including but not limited to the obligations under Section 9 (Nondisparagement)
above. Notwithstanding any other provision of this Agreement, the parties
acknowledge that the Company may disclose the material terms of this Agreement
and publicly file the Agreement as required by applicable securities laws.

12. No Adverse Action/Cooperation and Assistance. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any other person or entity in
connection with any claim or cause of action of any kind brought against the
Company, nor shall you induce or encourage any person or entity to bring such
claims; provided, however, that this limitation shall not prevent you from
pursuing a claim on your own behalf (to the extent such claim is not released by
you pursuant to this Agreement) or from providing truthful and accurate
testimony when requested by the Company or required under compulsion of law.
Further, you agree to voluntarily cooperate with the Company, if you have
knowledge of facts relevant to any threatened or pending claim, investigation,
audit or litigation against or by the Company, by making yourself reasonably
available without further compensation for interviews with the Company or its
legal counsel, and preparing for and providing truthful and accurate deposition
and trial testimony.

13. No Admissions. The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party, and neither party makes any such admission.

14. Release of Claims.

(a) General Release. In exchange for the severance benefits, extended exercise
period and post-employment consulting relationship being extended to you under
this Agreement, you hereby generally and completely release the Company, and its
affiliated, related, parent and subsidiary entities, and its and their current
and former directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct or omissions occurring prior to or on the date you sign
this Agreement (collectively, the “Released Claims”).



--------------------------------------------------------------------------------

Ronald W. Barrett

October 1, 2015

Page 8

 

(b) Scope of Release. The Released Claims include but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment relationship; (ii) all claims
arising from your role, status or activities as a director, employee,
equityholder, or adviser of the Company; (iii) all claims related to
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company; (iv) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (v) all tort claims, including claims for fraud, defamation, emotional
distress and discharge in violation of public policy; and (vi) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964, the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (the “ADEA”), the
California Labor Code and the California Fair Employment and Housing Act.

(c) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, and that the consideration
given for the waiver and release in this Section is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that: (i) your waiver and release do not
apply to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke it (by providing written notice of your
revocation to me); and (v) this Agreement will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
the date that this Agreement is signed by you provided that you do not revoke it
(the “Effective Date”).

(d) Waiver of Unknown Claims. In giving the releases set forth in this
Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to your release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.

(e) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which cannot be waived as a matter of



--------------------------------------------------------------------------------

Ronald W. Barrett

October 1, 2015

Page 9

 

law; (iii) any rights you have to file or pursue a claim for workers’
compensation or unemployment insurance; and (iv) any claims for breach of this
Agreement. In addition, nothing in this Agreement prevents you from filing,
cooperating with or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor or any analogous federal or
state government agency, except that you acknowledge and agree that you hereby
waive your right to any monetary benefits in connection with any such claim,
charge or proceeding. You represent and warrant that, other than the Excluded
Claims, you are not aware of any claims you have or might have against any of
the Released Parties that are not included in the Released Claims.

15. Representations. You hereby represent and warrant that, except as provided
herein, (a) you have been paid all compensation owed and for all time worked for
the Company through the Transition Date, (b) you have received all the leave and
leave benefits and protections for which you are eligible pursuant to the
federal Family and Medical Leave Act, the California Family Rights Act, any
applicable law or Company policy, and (c) you have not suffered any on-the-job
injury for which you have not already filed a workers’ compensation claim.

16. Dispute Resolution. To ensure the timely and economical resolution of
disputes that may arise in connection with this Agreement, you and the Company
agree that any and all disputes, claims, or causes of action (including
statutory claims) arising from or relating to the enforcement, breach,
performance, negotiation, execution or interpretation of this Agreement
(including claims with respect to your severance benefits, your consultancy with
the Company or the termination of that consulting relationship) shall be
resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the
fullest extent permitted by law by final, binding and confidential arbitration,
by a single arbitrator, in Santa Jose, California, conducted by JAMS, Inc.
(“JAMS”) under the then applicable JAMS rules (which can be found at the
following web address: http://www.jamsadr.com/rulesclauses). By agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. The
Company acknowledges that you will have the right to be represented by legal
counsel at any arbitration proceeding. The arbitrator shall: (a) have the right
to determine if an issue is subject to this arbitration obligation; (b) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (c) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that you or the Company would be entitled to seek in a
court of law. The Company shall pay all JAMS’ arbitration fees in excess of the
amount of court fees that would be required of you if the dispute were decided
in a court of law. Nothing in this Agreement is intended to prevent either you
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration. Any awards or orders in
such arbitrations may be entered and enforced as judgments in the federal and
state courts of any competent jurisdiction.

17. General. This Agreement, including the Exhibits hereto, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written



--------------------------------------------------------------------------------

Ronald W. Barrett

October 1, 2015

Page 10

 

or oral, other than those expressly contained herein, and it supersedes any
other such promises, warranties or representations. This Agreement may not be
modified or amended except in a writing signed by you and a duly-authorized
representative of the Board. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement and the provision in question will be modified by the court so as
to be rendered enforceable to the fullest extent permitted by applicable law,
consistent with the intent of the parties. This Agreement will be construed and
enforced in accordance with the laws of the State of California without respect
to conflicts of law principles. In construing this Agreement, any ambiguity
shall not be construed against either party as the drafter. This Agreement may
be executed in counterparts which shall be deemed to be part of one original,
and facsimile copies of signatures shall be equivalent to original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days after the date of this Agreement. The
Company’s offer of enhanced severance benefits and a post-employment consulting
relationship contained herein will automatically lapse and expire if we do not
receive the fully-signed Agreement from you within this time period.

Sincerely,

 

XENOPORT, INC. By:  

 /s/ Paul L. Berns

  Paul L. Berns   Chair, Compensation Committee of the Board of Directors
Exhibit A – Severance Rights Agreement Exhibit B –Proprietary Information
Agreement Exhibit C – Post-Consulting Period Release Exhibit D – Statement
UNDERSTOOD AND AGREED:

    /s/ Ronald W. Barrett

Ronald W. Barrett

    October 1, 2015

Date